Exhibit 10.06

RESTRICTED SHARE AWARD AGREEMENT

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made as of the date
set forth in Schedule A hereto (the “Grant Date”) by and between ACI Worldwide,
Inc., a Delaware corporation (the “Corporation”) and the individual identified
in Schedule A hereto, an employee of the Corporation or its Subsidiaries (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the ACI Worldwide, Inc. 2016 Equity and
Performance Incentive Plan (the “Plan”).

WHEREAS, the Board has duly adopted, and the stockholders of the Corporation
have approved, the Plan, which authorizes the Corporation to grant to eligible
individuals restricted shares of the Corporation’s common stock, par value of
$0.005 per share (the “Common Shares”); and

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders to grant the Grantee a certain number of
restricted shares of the Corporation’s Common Shares in order to provide the
Grantee with an incentive to advance the interests of the Corporation, all
according to the terms and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1. Grant of Restricted Shares.

(a) Subject to the terms of the Plan, the Corporation hereby grants to the
Grantee an award (the “Award”) of the number of Common Shares (the “Shares” or
the “Restricted Shares”) set forth in Schedule A.

(b) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.

2. Terms and Rights as a Stockholder.

(a) Except as provided herein and subject to such other exceptions as may be
determined by the Board in its discretion, the Restricted Shares shall vest and
the “Restricted Period” for such Restricted Shares shall expire as to the
increments set forth in Schedule A.

(b) The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:

 

  (i) the Grantee shall not be entitled to delivery of any Shares until the
expiration of the Restricted Period as to such Shares;



--------------------------------------------------------------------------------

  (ii) none of the Restricted Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such Shares; and

 

  (iii) except as otherwise determined by the Board at or after the grant of the
Award hereunder, if the Grantee’s employment with the Corporation or any
Subsidiary is terminated at any time for any reason, any of the Restricted
Shares as to which the Restricted Period has not expired shall be forfeited, and
all rights of the Grantee to such Shares shall terminate, without further
obligation on the part of the Corporation and ownership of all such forfeited
Restricted Shares shall be transferred back to the Corporation.

Any Shares, any other securities of the Corporation and any other property
(except for cash dividends) distributed with respect to the Restricted Shares
shall be subject to the same restrictions, terms and conditions as such
Restricted Shares.

In order to facilitate the transfer back to the Corporation of any Restricted
Shares that are forfeited and cancelled as described herein, including a
transfer as payment of required withholding taxes as set forth in Section 7 of
this Agreement or pursuant to Section 6 below, Grantee shall, upon the request
of the Corporation, provide a stock power or other instrument of assignment
(including a power of attorney) endorsed in blank, with a guarantee of signature
if deemed necessary or appropriate by the Corporation.

(c) Notwithstanding the foregoing, the Restricted Shares shall vest and the
Restricted Period shall automatically terminate as to all Restricted Shares
awarded hereunder (as to which such Restricted Period has not previously
terminated) upon the termination of the Grantee’s employment with the
Corporation or a Subsidiary which results from the Grantee’s death or Disability
(as defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended, the “Code”).

3. Termination of Restrictions.

(a) Upon the expiration or termination of the Restricted Period as to any
portion of the Restricted Shares, or at such earlier time as may be determined
by the Board, all restrictions set forth in this Agreement or in the Plan
relating to such portion of the Restricted Shares shall lapse as to such portion
of the Restricted Shares, and the appropriate number of Shares, free of the
restrictions and restrictive stock legend or notation, as applicable, shall be
delivered to the Grantee or the Grantee’s beneficiary or estate, as the case may
be, pursuant to the terms of this Agreement.

(b) Notwithstanding the foregoing, the expiration or termination of the
Restricted Period as to any portion of Restricted Shares shall be delayed in the
event the Corporation reasonably anticipates that the expiration or termination
of the Restricted Period, or the delivery of unrestricted Shares would
constitute a violation of federal securities laws or other applicable law. If
the expiration or termination of the Restricted Period, or the delivery of

 

Page 2    US Participant



--------------------------------------------------------------------------------

unrestricted Shares, is delayed by the provisions of this Section 3(b), such
expiration, termination and/or delivery shall occur at the earliest date at
which the Corporation reasonably anticipates such expiration, termination or
delivery will not cause a violation of federal securities laws or other
applicable law. For purposes of this Section 3(b), the delivery of Shares that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not considered a violation of
applicable law.

4. Delivery of Shares.

(a) As of the date hereof, the Restricted Shares shall be registered in the name
of the Grantee and held by the Corporation or transferred to a custodian
appointed by the Corporation for the account of the Grantee subject to the terms
and conditions of the Plan and shall remain in the custody of the Corporation or
such custodian until their delivery to the Grantee or Grantee’s beneficiary or
estate as set forth in Sections 4(b) and 4(c) hereof or their reversion to the
Corporation as set forth in Sections 2(b)(iii) and 6 hereof.

(b) The Restricted Shares in respect of which the Restricted Period has lapsed
pursuant to this Agreement shall be delivered to the Grantee as soon as
practicable following the date on which the restrictions on such Restricted
Shares lapse subject to Section 7 below. The Corporation shall issue the
Restricted Shares either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award.

(c) Restricted Shares in respect of which the Restricted Period lapsed upon the
Grantee’s death shall be delivered to the executors or administrators of the
Grantee’s estate in the manner described in Section 4(b) as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Corporation subject to Section 7 below.

(d) Any certificate issued representing Restricted Shares shall bear a legend in
substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE ACI WORLDWIDE, INC. 2016 EQUITY AND PERFORMANCE INCENTIVE PLAN
(THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN
THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND ACI WORLDWIDE, INC.
(THE “CORPORATION”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE
AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE CORPORATION.

5. Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement subject to the rights of
the Corporation for recoupment set forth in Section 6 below.

 

Page 3    US Participant



--------------------------------------------------------------------------------

6. Forfeiture and Right of Recoupment. Notwithstanding anything contained herein
to the contrary, by accepting this Award, Grantee understands and agrees that if
(a) the Corporation is required to restate its consolidated financial statements
because of material noncompliance due to irregularities with the federal
securities laws, which restatement is due, in whole or in part, to the
misconduct of Grantee, or (b) it is determined that the Grantee has otherwise
engaged in misconduct (whether or not such misconduct is discovered by the
Corporation prior to the termination of Grantee’s employment), the Corporation
may take such action with respect to the Award as the Corporation, in its sole
discretion, deems necessary or appropriate and in the best interest of the
Corporation and its stockholders. Such action may include, without limitation,
causing the forfeiture of unvested Restricted Shares, requiring the transfer of
ownership back to the Corporation of unrestricted Shares issued hereunder and
still held by the Grantee and the recoupment of any proceeds from the vesting of
Restricted Shares or the sale of unrestricted Shares issued pursuant to this
Agreement. For purposes of this Section 6, “misconduct” shall mean a deliberate
act or acts of dishonesty or misconduct which either (i) were intended to result
in substantial personal enrichment to the Grantee at the expense of the
Corporation or (ii) have a material adverse effect on the Corporation. Any
determination hereunder, including with respect to Grantee’s misconduct, shall
be made by the Board or its designee in its sole discretion. Notwithstanding any
provisions herein to the contrary, Grantee expressly acknowledges and agrees
that the rights of the Corporation set forth in this Section 6 shall continue
after Grantee’s employment with the Corporation or its Subsidiary is terminated,
whether termination is voluntary or involuntary, with or without cause, and
shall be in addition to every other right or remedy at law or in equity that may
otherwise be available to the Corporation.

7. Withholding of Taxes.

(a) The Grantee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Restricted Shares hereunder.
In the event that the Corporation or the Grantee’s employer (the “Employer”) is
required to withhold taxes as a result of the grant or vesting or subsequent
sale of Shares hereunder, the Grantee shall at the election of the Corporation,
in its sole discretion, either (i) surrender a sufficient number of whole Shares
for which the Restricted Period has expired or other Common Shares owned by the
Grantee, having a fair market value, as determined by the Corporation on the
last day of the Restricted Period equal to the amount of such taxes, or (ii)
make a cash payment, as necessary to cover all applicable required withholding
taxes and required social security/insurance contributions at the time the
restrictions on the Restricted Shares lapse, unless the Corporation, in its sole
discretion, has established alternative procedures for such payment. If the
number of shares required to cover all applicable withholding taxes and required
social security/insurance contributions includes a fractional share, then
Grantee shall deliver cash in lieu of such fractional share. All matters with
respect to the total amount to be withheld shall be determined by the
Corporation in its sole discretion.

(b) Regardless of any action the Corporation or the Grantee’s Employer takes
with respect to any or all income tax, social security/insurance, payroll tax,
payment on account

 

Page 4    US Participant



--------------------------------------------------------------------------------

or other tax-related withholding (“Tax-Related Items”), the Grantee acknowledges
and agrees that the ultimate liability for all Tax-Related Items legally due by
him is and remains the Grantee’s responsibility and that the Corporation and or
the Employer (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of Restricted Shares, including the grant, vesting or release, the subsequent
sale of Shares and receipt of any dividends; and (ii) do not commit to structure
the terms or any aspect of this grant of Restricted Shares to reduce or
eliminate the Grantee’s liability for Tax-Related Items. The Grantee shall pay
the Corporation or the Employer any amount of Tax-Related Items that the
Corporation or the Employer may be required to withhold as a result of the
Grantee’s participation in the Plan or the Grantee’s receipt of Restricted
Shares that cannot be satisfied by the means previously described above in
Section 7(a). The Corporation may refuse to deliver the Shares related thereto
if the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items.

(c) Grantee will notify the Corporation in writing if he or she files an
election pursuant to Section 83(b) of the Code. The Grantee understands that he
or she should consult with his or her tax advisor regarding the advisability of
filing with the Internal Revenue Service an election under 83(b) of the Code,
which must be filed no later than thirty (30) days after the date of the
acquisition of the Shares pursuant to this Agreement, the Grant Date. This time
period cannot be extended. The Grantee acknowledges that timely filing of a
Section 83(b) election is the Grantee’s sole responsibility.

8. Non-Assignability. The Restricted Shares are personal to the Grantee and may
not be sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Grantee until the Restricted Period expires or terminates as
provided in this Agreement; provided, however, that the Grantee’s rights with
respect to such Restricted Shares may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 8, shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Shares.

9. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Corporation without the consent of the
Grantee).

10. Consent To Transfer Personal Data. By accepting these Restricted Shares,
Grantee voluntarily acknowledges and consents to the collection, use, processing
and transfer of personal data as described in this Section 10. Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. The Corporation and its Subsidiaries hold certain
personal information about Grantee, that may include Grantee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock held in the Corporation, or details of any

 

Page 5    US Participant



--------------------------------------------------------------------------------

entitlement to shares of stock awarded, canceled, purchased, vested, or
unvested, for the purpose of implementing, managing and administering the Plan
(“Data”). The Corporation and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Grantee’s participation in the Plan, and the Corporation and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Corporation in the implementation, administration and management
of the Plan. These recipients may be located throughout the world, including the
United States. Grantee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on Grantee’s behalf by a
broker or other third party with whom Grantee or the Corporation may elect to
deposit any shares of stock acquired pursuant to the Plan. Grantee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Corporation; however, withdrawing
consent may affect Grantee’s ability to participate in the Plan.

11. Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents or notices related to current or
future participation in the Plan by electronic means. By accepting the
Restricted Shares, electronically or otherwise, Grantee hereby consents to
receive such documents or notices by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third party designated by the Corporation,
including the use of electronic signatures or click-through acceptance of terms
and conditions or other electronic means such as an e-mail acknowledgement.

12. Miscellaneous.

(a) The Restricted Shares granted pursuant to this Agreement are granted subject
to the terms and conditions set forth in the Plan, a copy of which has been
delivered to the Grantee. All terms and conditions of the Plan, as may be
amended from time to time, are hereby incorporated into this Agreement by
reference and shall be deemed to be a part of this Agreement, without regard to
whether such terms and conditions (including, for example, provisions relating
to certain changes in capitalization of the Corporation) are otherwise set forth
in this Agreement. In the event that there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

(b) All decisions and interpretations made by the Board or its designee with
regard to any question arising under the Plan or this Agreement shall be binding
and conclusive on the Grantee, the Grantee’s estate, executor, administrator,
beneficiaries, personal representative and guardian and the Corporation and its
successors and assigns.

(c) The grant of the Restricted Shares is discretionary and no provision in this
Agreement shall be considered to be an employment contract or a part of the
Grantee’s terms and conditions of employment, nor shall any provision be
construed to confer upon the Grantee the right to be employed or be retained in
the employ by the Corporation or any Subsidiary, or to interfere in any way with
the right and authority of the Corporation or any Subsidiary either to increase
or decrease the compensation of the Grantee at any time, or to terminate any
employment or other relationship between the Grantee and the Corporation or any
Subsidiary.

 

Page 6    US Participant



--------------------------------------------------------------------------------

(d) This Agreement, and the terms and conditions of the Plan, shall bind, and
inure to the benefit of the Grantee, the Grantee’s estate, executor,
administrator, beneficiaries, personal representative and guardian and the
Corporation and its successors and assigns.

(e) This Agreement shall be governed by the laws of the State of Delaware (but
not including the choice of law rules thereof).

(f) Any action relating to or arising out of this Agreement shall be brought
only in a court of competent jurisdiction located in Delaware or Florida and the
parties expressly consent to such venue. The parties consent to the personal
jurisdiction of the courts located in Delaware or Florida over them.

(g) Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto. The terms and
conditions of this Agreement may not be modified, amended or waived, except by
an instrument in writing signed by a duly authorized executive officer at the
Corporation. Notwithstanding the foregoing, no amendment shall adversely affect
the Grantee’s rights under this Agreement without the Grantee’s consent;
provided, however, that the Corporation unilaterally may waive any provision
hereof in writing to the extent that such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

(h) Any notice hereunder by the Grantee to the Corporation shall be in writing
and shall be deemed duly given (i) if mailed or delivered to the Corporation at
its principal office, addressed to the attention of Stock Plan Administration,
(ii) if electronically delivered to the e-mail address, if any, for Stock Plan
Administration or (iii) if so mailed, delivered or electronically delivered to
such other address or e-mail address as the Corporation may hereafter designate
by notice to the Grantee. Any notice hereunder by the Corporation to the Grantee
shall be in writing and shall be deemed duly given (i) if mailed or delivered to
the Grantee at Grantee’s address listed in the Corporation’s records, (ii) if
electronically delivered to the e-mail address, if any, for Grantee listed in
the Corporation’s records or (iii) if so mailed, delivered or electronically
delivered to such other address or e-mail address as the Grantee may hereafter
designate by written notice given to the Corporation.

(i) If one or more of the provisions of this Agreement is invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.

(j) This Agreement, the Plan, any Change-in-Control Employment Agreement between
the Corporation and the Grantee, and, in the case of Corporation’s Chief
Executive Officer only, the Amended and Restated Employment Agreement entered
into effective as January 7, 2016, together constitute the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.

 

Page 7    US Participant



--------------------------------------------------------------------------------

(k) In the event that it is determined that the Grantee was not eligible to
receive this award of Restricted Shares, the award of Restricted Shares and this
Agreement shall be null and void and of no further effect.

(l) This Agreement will be deemed to be signed by the Corporation and Grantee
upon Grantee’s acceptance of the Notice of Grant of Award attached as Schedule
A.

 

Page 8    US Participant



--------------------------------------------------------------------------------

Schedule A

(Attached)

 

Page 9    US Participant